972 A.2d 386 (2009)
199 N.J. 318
In the Matter of Ward S. TAGGART, an Attorney at Law.
D-135 September Term 2008.
Supreme Court of New Jersey.
June 23, 2009.

ORDER
WARD S. TAGGART of MOORESTOWN, who was admitted to the bar of this State in 1993, and who has been temporarily suspended from the practice of law since April 22, 2008, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that WARD S. TAGGART is disbarred by consent, effective immediately; and it is further
ORDERED that respondent's name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by WARD S. TAGGART pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
*387 ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys.
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.